DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13, 15-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record don’t disclose an air inlet device for an electric vehicle. The air inlet device comprises a cladding portion for guiding an air flow around the electric vehicle. The cladding portion being a portion of an outer skin or outer shell of the electric vehicle along which the air flow is configured to flow during movement of the electric vehicle. The cladding portion has a visible first inlet opening configured to let in a first fraction of the air flow into an interior of the vehicle and a concealed second inlet opening configured to let in a second fraction of the air flow into the interior of the vehicle. The visible first inlet opening is at a visible part of the cladding portion, which is at a foremost surface of the electric vehicle in a forward direction of travel. The concealed second inlet opening is at an obscured surface of the electric vehicle having at least another portion of the outer skin or outer shell arranged at least partially in front thereof at the foremost surface of the electric vehicle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU VAN PHAN whose telephone number is (571)272-6696. The examiner can normally be reached Monday to Friday 8:00 to 4:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAU V PHAN/Primary Examiner, Art Unit 3618